  Case 1:19-cv-00736-LPS Document 10 Filed 08/13/19 Page 1 of 1 PageID #: 59



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

PINEK IP LLC,                                       )
                                                    )
                          Plaintiff,                )
                                                    )
           v.                                       )     C.A. No. 19-736 (LPS)
                                                    )
SCHNEIDER ELECTRIC USA, INC.,                       )
                                                    )
                          Defendant.                )

                              JOINT STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

dismiss this action with prejudice. Each party shall bear its own costs, expenses, and attorneys’

fees.

STAMOULIS & WEINBLATT LLC                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Stamatios Stamoulis                                 /s/ Jack B. Blumenfeld

Stamatios Stamoulis (#4606)                             Jack B. Blumenfeld (#1014)
Richard C. Weinblatt (#5080)                            1201 North Market Street
800 North West Street, Third Floor                      P.O. Box 1347
Wilmington, DE 19801                                    Wilmington, DE 19899
(302) 999-1540                                          (302) 658-9200
stamoulis@swdelaw.com                                   jblumenfeld@mnat.com
weinblatt@swdelaw.com
                                                        Attorneys for Defendant
Attorneys for Plaintiff


August 13, 2019




SO ORDERED this                    day of August, 2019.



Chief District Court Judge
